We think the judgment appealed from should be affirmed for the reasons given by the learned Appellate Division in its opinion.
While it does not appear to have been of any importance in this case, it may be of great importance in some cases that the power to change the place of trial for convenience of witnesses, upon the application of the defendant, should be conferred upon the proper court in all criminal actions where the indictment alleges that the crime was committed partly in one county and partly in another, or in any case arising under section 134 of the Code of Criminal Procedure. We, therefore, adopt the suggestion to that effect made by Judge CULLEN in his dissenting opinion.
The judgment of conviction should be affirmed.